IN THE UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
IN RE: ) Chapter 7
BRYAN S. SCHMIDT and Case No. 09-3763 1
RHIANNON S. SCHMIDT, )
Debtors. Honorable A. Benjamin Goldgar

NOTICE OF MOTION
TO: See Service List

PLEASE TAKE NOTICE that on September 18, 2020 at 11:00 A.M., I will appear before the
Honorable A. Benjamin Goldgar, or any judge sitting in that judge’s place, and present the Motion For
Sanctions, a copy of which is attached.

This motion will be presented and heard telephonically. No personal appearance in court is
necessary or permitted. To appear and be heard telephonically on the motion, you must set up and use an
account with court Solutions, LLC. You can set up an account at 222.Court-Solutions.com or by calling
Court Solutions at (917) 746-7476.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is timely
filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed, the court
may grant the motion in advance without a hearing.

James T. Magee [#1729446]
MAGEE HARTMAN, P.C.

Attorney for Debtors

444 North Cedar Lake Road
Round Lake, Illinois 60073

(847) 546-0055

CERTIFICATE OF SERVICE

I, JAYNE J. RENDALL, certify [if an attorney]/declare under penalty of perjury under the laws of the
United States of America [if a non-attorney] that I served a copy of this notice and the attached motion on

each entity shown on the attached list at the address shown and by the method indicated on the list on
August 28, 2020 at the United States Post Office facility at Round Lake eg Pt ely 30 P.M.

 

Subscribed and sworn to before a this “gly J Ee 2020.
CUZ a ee
J

   

Nowy Pl Vy Publi

 
 
   

Ce: Bryan and Rhiannon Schmidt

  

OFFICIAL SEAL.
JAMES T MAGEE

NOTARY PUBLIC, STATE OF ILLINOIS

MY COMMISSION EXPIRES 10/29/2021

 
      

 
SERVICE LIST

Student Loan Solutions, LLC
c/o Cogency Global, Inc., Registered Agent
600 South Second Street, #404
Springfield, IL 62704

Student Loan Solutions, LLC
Christopher P. Ruh, Manager
707 Land Fall Drive
Rock Hill, SC 29732

Markoff Law, LLC
29 North Wacker Drive, #1010
Chicago, IL 60606

Markoff Law, LLC
service@markofflaw.com

 
UNITED STATES BANKRUPTCY COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
IN RE: )
BRYAN S. SCHMIDT and Case No. 09-3763 1
RHIANNON 8S. SCHMIDT, )
Debtors.

MOTION FOR SANCTIONS
Now come the Debtors, BRYAN S. SCHMIDT and RHIANNON S. SCHMIDT, (hereinafter referred
to as “Debtors”), by and through their Attorneys, MAGEE HARTMAN, P.C., and pursuant to Section 524(a)
of the United States Bankruptcy Code moves the Court to enter its Order awarding sanctions against Creditor
STUDENT LOAN SOLUTIONS, LLC (hereinafter referred to as “Creditor’”) for violation of the permanent
discharge injunction, and in support of this Motion state as follows:

1. The Debtors filed a Chapter 7 Petition in Bankruptcy on October 9, 2009; Discharge
of Joint Debtors was filed on January 5, 2010; and the case closed on January 8, 2010. Exhibit 1 hereto,
Discharge of Joint Debtors in Case 09-3763 1.

2. In their Petition, Debtors listed a creditor AES Bank of America. Exhibit 2 hereto,
Debtor’s Schedule F — Creditors Holding Unsecured Nonpriority Claims.

3. The Creditor STUDENT LOAN SOLUTIONS, LLC aileges that it is an assignee of a
listed creditor, AES Bank of America.

4. Creditor STUDENT LOAN SOLUTIONS, LLC has now filed suit against Debtors
seeking to collect this discharged debt. Exhibit 3 hereto, Summons and Complaint in 19" Judicial Circuit,
Lake County, Illinois Case # 19 AR 561.

5. On November 26, 2019, Debtors’ Attorney sent Creditor, via Creditor’s Attomeys, a
letter advising of the Bankruptcy and Debtors’ Discharge, and requesting dismissal of the lawsuit filed in state

court. Exhibit 4.

 
6. Debtors’ Attorney has also discussed the Discharge and Bankruptcy with Creditors”
Attorneys.

7. Despite demand and knowledge of the Discharge, Creditor’s Attorneys have refused
to dismiss the state court collection lawsuit, claiming that the debt Creditor is suing upon was not discharged
in the Debtors’ Bankruptcy.

8. In Debtors’ Petition, the subject loan was listed in “Schedule F — Creditors Holding
Unsecured Nonpriority Claims” and neither Creditor nor Creditor’s predecessor-in-interest have ever objected
to the loan classification as a non-priority claim subject to discharge, nor have they ever filed an adversary
proceeding seeking to have the loan debt declared non-dischargeable.

9, The subject loan debt was discharged in Debtors’ Bankruptcy, as the loan was not an
educational loan within the meaning and ambit of Section 523(a)(8)(A)(i) of the Bankruptcy Code, nor a
qualified educational loan incurred to solely to pay for qualified higher education expenses within the
meaning and ambit of Section 523(a)(8)(B) of the Bankruptcy Code.

10. Creditor intends to proceed with its state court debt collection lawsuit, and Debtors
have been forced to retain counsel and appear and defend the state court action, as well as seek relief from the
Bankruptcy Court for violation of the permanent discharge injunction.

WHEREFORE. the Debtors, BRYAN S. SCHMIDT and RHIANNON S. SCHMIDT, move
the Court pursuant to Section 524(a) of the United States Bankruptcy Code to determine and award Debtors
their actual damages including costs and reasonable attorney's fees and punitive damages in such amount as
deemed appropriate by the Court.

BRYAN S. SCHMIDT and RHIANNON S.
SCHMIDT, Debtors;

By: We; Vy xe

James\T. Magee, their ‘Attorney.

 

James T. Magee (#1729446)
MAGEE HARTMAN, P.C.
444 North Cedar Lake Road
Round Lake, Illinois 60073
bki@mageehartman.com
(847) 546-0055

 
Case 09-37631 Doc 23 Filed 01/05/10 Entered 01/07/10 23:40:56 Desc Imaged

Certificate of Service Page 1 of 4
B18J (Official Form 18J) (12/07)

United States Bankruptcy Court
Northern District of Illinois

Case No. 09-37631
Chapter 7

In re: Debtors (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade,
and address):

Bryan S Schmidt Rhiannon 8. Schmidt

5395 Virginia Court 5395 Virginia Court

Gurnee, IL 60031 Gurnee, IL 60031
Social Security / Individual Taxpayer ID No.:

XXX—-XX—3205 XXX~XX—6879

Employer Tax ID / Other nos.:

DISCHARGE OF JOINT DEBTORS

It appearing that the debtors are entitled to a discharge, IT IS ORDERED: The
debtors are granted a discharge under section 727 of title 11, United States Code, (the Bankruptcy
Code).

FOR THE COURT

Dated: January 5, 2010 Kenneth S. Gardner, Clerk

United States Bankruptcy Court

SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.

Exhibit 1

 
Case 09-37631 Doc 23 Filed 01/05/10 Entered 01/07/10 23:40:56 Desc imaged

Certificate of Service Page 2 of 4
BI8J (Official Form 18J) (12/07) — Cont.

EXPLANATION OF BANKRUPTCY DISCHARGE
IN A CHAPTER 7 CASE

This court order grants a discharge to the person named as the debtor. It is not a dismissal of the case and
it does not determine how much money, if any, the trustee will pay to creditors.

llecti ischar: ibi

The discharge prohibits any attempt to collect from the debtor a debt that has been discharged. For
example, a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue a lawsuit, to
attach wages or other property, or to take any other action to collect a discharged debt from the debtor. A creditor
who violates this order can be required to pay damages and attorney's fees to the debtor.

However, a creditor may have the right to enforce a valid lien, such as a mortgage or security interest,
against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the bankruptcy case.
Also, a debtor may voluntarily pay any debt that has been discharged.

Debts That are Discharged
The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged.
Most, but not all, types of debts are discharged if the debt existed on the date the bankruptcy case was filed. (If this

case was begun under a different chapter of the Bankruptcy Code and converted to chapter 7, the discharge applies to
debts owed when the bankruptcy case was converted.)

Debts that are Not Discharged,
Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:
a. Debts for most taxes;
b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);
c. Debts that are domestic support obligations;
d. Debts for most student loans;
e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or aircraft
while intoxicated:

g. Some debts which were not properly listed by the debtor;

h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are not
discharged;

i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation agreement in
compliance with the Bankruptcy Code requirements for reaffirmation of debts; and

j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift Savings
Plan for federal employees for certain types of loans from these plans (in a case filed on or after October 17,
2005),

This information is only a general summary of the bankruptcy discharge. There are exceptions to
these general rules. Because the law is complicated, you may want to consult an attorney to determine the
exact effect of the discharge in this case.
Case 09-37631 Doc 23 Filed 01/05/10 Entered 01/07/10 23:40:56 Desc Imaged

CERTIFTEATE OF °NOTICE

District/off: 0752-1 User: mgonzalez Page 1 of 2 Date Revd: Jan 05, 2010
Case: 09-37631 Form ID: bis8 Total Noticed: 40

The following entities were noticed by first class mail on Jan 07, 2010.

db/jdb +Bryan S Schmidt, Rhiannon S. Schmidt, 5395 Virginia Court, Gurnee, IL 60031-6322
aty +James T Magee, Magee Negele & Associates PC, 444 N Cedar Lake Rd,
Round Lake, IL 60073-2802
tr +Joseph E Cohen, Tr., Cohen & Krol, 105 West Madison Suite 1100, Chicago, Ih 60602-4600
14555186 +AAVantage Corp. Card, c/o Creditone, LLC, BP. 0. Box 851, Concord, CA 94522-0851
14823155 +ACL Inc PC, 8901 West Lincoln Avenue, Milwaukee, WI 53227-2409
14555189 +AES Bank Of America, P. 0. Box 2641, Harrisburg, PA 17105-2641
14555187 Advocate Condell Med Ctr, c/o Computer Credit, Inc., P.O. Box 5238,
Winston-Salem, NC 27113-5238
145551838 +++Advocate Lutheran General Hospital, Patient Financial Services, 1775 West Dempster,
Park Ridge, IL 66068-1143
14555191 +Haxter Credit Union, 340 North Milwaukee Avenue, Vernon Hills, IL 60061-1533
14555192 +Capital One Bank, c/o Capital Mgmt Serv., 726 Exchange st., #700, Buffalo, NY 14210-1464
14555200 +++Capital Recovery III LLC (GECAF-ABT TV), c/o Recovery Management Systems Corp,
attn: Ramesh Singh, 25 S.E. 2nd Avenue Suite i120, Miami, FL 33131-1605
14555193 +Chase, Attn: Bankrutpcy Dept, P, O. Box 10587, Greenville, SC 29603-0587
14555195 College Assist, 3015 Sourth Park Road, Suite 400, Aurera, CO 80014
14555196 Condell Medical Center, c/o Computer Credit, Inc., P, O. Box 5238,
Winston-Salem, NC 27113-5238
14823157 +Condell Medical Center, c/o Harris & Harris Ltd, 222 Merchandise Mart Plaza Suite 1900,
Chicago, IL 60654-1421 .
14555199 +FNB Omaha, BP. 0. Box 3412, Omaha, NE 68103-0412
14555197 +First National Bank, Attn: Bankruptcy Dept, P. O, Box 3331 Stop Code 3105,
Omaha, NE 68103-0331
14555198 First National Bank cf Omaha, P. GO. Box 2557, Omaha, NE 68103-2557
14555201 +Great Lakes Credit Union, 2525 Green Bay Road, North Chicago, IL 60064-3082
14555202 +HBLC/GECAF/Jewelry Express, c/o Steven J. Fink & Assoc., 25 E. Washington, #1233,
Chicago, IL 60602-1876
14555203 Highland Park Ob-Gyn Assoc., 60 Revere Drive, Suite 750, Northbrook, IL 60062-1993
14555204 +IL State Tollway Authority, c/o Arnold Scott Harris, P.C., 222 Merchandise Mart Plaza, #1932,
Chicago, IL 60654-1103
214823151 +Illinois Collection Services Inc, PO Box 1010, Tinley Park, IL 60477-9110
214555205 +Johnson Co. Wastewater, c/o Kansas Counselors, P. O. Box 14765,
Shawnee Mission, KS 66285-4765
14623152 +Just Energy, PO Box 5598, Chicago, IL 60680-5598
14823158 +Keenan Law Firm PA, 2200 Lakin P.O. Drawer 459, Great Bend, KS 67530-0459
14555206 +Lake County Acute Care LLB, c/o United Collection Bureau," 4400 North High Street,
Columbus, OH 43214-2635
14555208 +Midway Emergency Physicians, P. 0. Box 320006, Birmingham, AL 35232-0006
14555207 +Midway Emergency Physicians, c/o Durham & Durham, LLP, 5665 New Northwide Dr., #349,
Atlanta, GA 30328-5834
14555209 Midwest Diagnostic Pathology, SC, 75 Remittance Dr., #3970, Chicago, IL 60675-3070
14555210 +Nelnet, Attn: Claims, P. ©. Box 17460, Denver, CO 80217-0460
14555241 +Nelnet Loans, 6420 Southpoint Pkwy, Jacksonville, FL 32216-0944
14555214 +US Dept Of Education, P, O. Box 5609, Greenville, TX 75403-5609
14555213 +US Dept Of Education, Attn: Borrowers Service Dept, P. QO. Box 5609,
Greenville, TX 75403-5609
14555215 Vista Medical Center East, 99 Greenwood Avenue, Waukegan, IL 60087-5136
The following entities were noticed by electronic transmission on Jan 05, 2010.
tr +EDI: QJECOHEN.COM Jan 05 2010 19:08:00 Joseph E Cohen, Tr., Cohen & Krol,
105 West Madison Suite 1100, Chicago, IL §0602-4600
14823156 +E-mail/Text: collect@arspif .com Account Recovery Service Inc,
3031 North 114th Street, Milwaukee, WI 53222-4218
145551990 +EDI: AMEREXPR.COM Jan 05 2010 19:03:00 American Express, BP, O. Box 6618,
Omaha, NE 68106-0618
14555194 +EDI: CHASE.COM Jan 05 2010 19:08:00 Chase, P. QO. Box 15298, Wilmington, DE 19850-5292
14823154 +hDI: CHASE.COM Jan 05 2010 19:98:00 Chase Bank, 340 South cleveland Bldg 370,
Weserville, OH 43081-8917
14823153 +EDI: AFNIVZWIRE.COM Jan O05 2010 19:03:00 Verizon Wireless,
26935 Northwestern Highway Suite 100, Southfield, MI 48633-8449
TOTAL: 6

**#e** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14555212* +Nelnet Loans, 6420 Southpoint Pkwy, Jacksonville, FIL 32216-0944
TOTALS: 0, * 1

Addresses marked ‘+' were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Addresses marked ‘+++’ were transmitted to the recipient‘s preferred mailing address
pursuant to 11 U.S.C. 342(e}.
Case 09-37631 Doc 23 Filed 01/05/10 Entered 01/07/10 23:40:56 Desc Imaged
Certificate of Service Page 4 of 4

District/off: 0752-1 User: mgonzalez Page 2 of 2 Date Revd: Jan 95, 2010
Case: 09-37631 Form ID: b18 Total Noticed: 40

w**** BYPASSED RECIPIENTS (continued) **«««

I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.

Meeting of Creditor Notices only (Official Form 9): Pursuant to Fed. R. Bank. P. 2002(a}(1), a notice containing the complete Social Security

Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required by the
bankruptcy rules and the Judiciary’s privacy policies.

Date: Jan 07, 2010 Signature:
ver 444-40 - $5207 - Adobe POF

Bankruptcy 2004 1991-2009, New Hope Sulpware, Ine ,

Case 09-37631 Doci Filed 10/09/09 Entered 10/09/09 09:44:03 Desc Main

Document Page 18 of 50
B6F (Official Form 6F) (12/07)

Inre_ Bryan S. Schmidt & Rhiannon $8. Schmidt _, Case No.
Debtor (If known)

SCHEDULE F- CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

State the name, mailing address. including zip code, and last four digits of any account number. of all entities holding unsecured claims without priority
against the debtor or the property of the debtor. as of the date of filing of the petition. The complete account number of any account the debtor has with the creditor is
useful to the trustee and the creditor and may be provided ifthe debtor chooses to do so. Ifa minor child is a creditor, state the child's initials and the name and address
of the child's parent or guardian, such as "A.B.. a minor child, by John Doe, guardian.” Do not disclose the child's name. See LI U.S.C. § [12 and Fed. R. Bankr. P.
1007(m)}. Do not include claims listed in Schedules D and L. [fall creditors will not fil. on this page. use the continuation sheet provided.

 

 

If any entily other than a spouse in a joint case may be jointly liable on a claim. place an "X" in the column labeled “Codebtor,” include the entity on the
appropriate schedule of creditors, and complete Schedule [1 - Codebtors. If a joint petition is filed. state whether husband, wife, both of them, or the marital
community may be liable on each claim by placing an "H." "W." "J." or "C" in the column labeled "Husband. Wile. Joint, or Community.”

If the claim is contingent. place an "X" in the column labeled "Contingent." If the claim is unliquidated. place an "X" in the column labeted
"Unliquidated.” If the claim is disputed. place an "X" in the column Jabeled "Disputed." (You may need to place an "X" in more thar one of these three columns.)

Report the total of alt claims fisted on this schedule in the box labeled "Total" on the tast sheet of the completed schedule. Report this total also on the
Summary of Schedules and. if the debtor is an individual with primarily consumer debts, report this total also on the Statistical Summary of Certain Liabilities and
Related Data.

C Check this box if debtor has no creditors holding unsecured claims to report on this Schedule F.

 

 

 

 

 

 

5
Sz -|a
CREDITOR'S NAME, ae} 5 DATE CLAIM WAS INCURRED AND zle-la UNT
MAILING ADDRESS Ee} Ee CONSIDERATION FOR CLAIM. Sysyel “Mee
INCLUDING ZIP CODE, a ad IF CLAIM IS SUBJECT TO SETOFE, & = = CLAIM
AND ACCOUNT NUMBER 2) 2g SO STATE. zis|s ”
(See instructions above.) myae Sis
& “TL
ACCOUNT NO. 8527 Balance on Account
AAvantage Corp. Card
c/o Creditone, LLC H 19,206.63
P. ©. Box 851
Concord, CA 94524
ACCOUNT NO, 6764 Balance on Account
Advocate Condell Med Ctr
c/o Computer Credit, Inc. J 195.20
P.O. Box 5238
Winston-Salem, NC 27113-5238
ACCOUNT NO. Balance on Account

 

Advocate Lutheran General
1775 West Dempster J 1,862.00
Park Ridge, IL 60068

 

ACCOUNT NO. C001 Non- Qualifying Student Loan

 

AES Bank Of America
P.O. Box 2641 J 34,810.00
Harrisburg, PA 17105

 

 

 

 

 

 

 

 

 

 

 

 

>
5 continuation sheets attached Subtotal $ 56,073.83
Total ” $
(Use only on last page of the completed Schedule F.}
(Report also on Summary of Schedules and. if applicable. on the Statistical F hibit 2
Summary of Certain Liabilities and Related Data.) xnl

 
> $2ibs - Adobe PDF

Bankruptcy 20uU4 © 19S 1 -lU0G, New Hope sotmware, Inc. ver 445+"

Case 09-37631 Doci Filed 10/09/09 Entered 10/09/09 09:44:03 Desc Main

B6F (Official Form 6F) (12/07) - Cont.

Inre Bryan 8. Schmidt & Rhiannon S. Schmidt
Debtor

Document

Page 19 of 50

; Case No.

 

(if known)

SCHEDULE F- CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

(Continuation Sheed)

 

CREDITOR’S NAME,
MAILING ADDRESS
INCLUDING ZIP CODE,
AND ACCOUNT NUMBER
(See instructions above.)

CODERTOR
HUSBAND, WIFE, JOINT

ORCOMMUNTEY

DATE CLAIM WAS INCURRED AND
CONSIDERATION FOR CLAIM.
iF CLAIM §S SUBJECT TO SETOFF,

AMOUNT
OF
CLAIM

CONTINGENT
UNLIQUIBDATED
DISPLTED

 

ACCOUNT NO. 1008

 

American Express
P. O. Box 6618
Omaha, NE 68105-0618

Balance on Account

5,198.74

 

ACCOUNT NO. 9745

 

Capital One Bank

c/o Capital Mgmt Serv.
726 Exchange St., #700
Buffalo, NY 14210

Balance on Account

4 377,35

 

ACCOUNT NO. §727

 

Chase

Attn: Bankrutpcy Dept
P.O. Box 10587
Greenville, SC 29603

Notice Only

 

ACCOUNT NO. 8316

 

Chase
P.O. Box 15298
Wilmington, DE 19850

H

Balance on Account

7.044.00

 

ACCOUNT NO.

 

College Assist

3015 Sourth Park Road
Suite 400

Aurora, CO 80014

 

 

 

 

Notice Only

 

 

 

 

Sheet no. | of 5

 

 

Nonpriority Claims

 

continuation sheets attached
to Schedule of Creditors Holding Unsecured

(Use oniy on last page of the completed Schedule F.)
(Report also on Summary of Schedules and. if applicable. on the
Statistical Summary of Certain Liabilities and Related Data.}

Subtotal» | $ 12,820.09

 

Total® | $

 

 

 
- Adoge PUY

Sftu!

Bankruptcy 2009 4G 1991-2005, New Hope Software, Inc. ver 4 4.9-740 -

Case 09-37631 Doci1 Filed 10/09/09 Entered 10/09/09 09:44:03 Desc Main

B6F (Official Form 6F) (12/07) - Cont.

Inre S&ryan $. Schmidt & Rhiannon S. Schmidt

Document

Page 20 of 50

, Case No.

 

Debtor

 

(Continuation Sheet)

(if known)

SCHEDULE F- CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

 

CREDITOR'S NAME,
MAELING ADDRESS
INCLUDING ZIP CODE,
AND ACCOUNT NUMBER
(See instructions above.)

CODEBTOR
HUSBAND, WIFE, JOINT

ORCOMMUNITY

DATE CLAIM WAS INCURRED AND
CONSIDERATION FOR CLAIM.
IF CLAIM IS SUBJECT TO SETOFF,

CONTINGENT
UNLIQUIDATED
DISPUTED

AMOUNT
OF
CLAIM

 

ACCOUNT NO. 3583

 

Condell Medical Center

c/o Computer Credit, Inc.

P, O. Box 5238

Winston-Salem, NC 27113-5238

Balance on Account

812.00

 

ACCOUNT NO. 726]

 

First National Bank

Attn: Bankruptcy Dept

P.O. Box 3331 Stop Code 3105
Omaha, NE 68103

Notice Oniy

 

ACCOUNT NO. Q105

 

First National Bank of Omaha
P.O. Box 2557
Omaha, NE 68103-2557

Balance on Account

3,999.50

 

ACCOUNT NG. 7261

 

FNB Omaha
P. O. Box 3412
Omaha, NE 68103

Notice Only

 

ACCOUNT NO. 1533

 

GEMB/Abt TV/Arrow Financial
c/o Northland Group

P.O. Box 390846

Minneapolis, MN 55439

 

 

 

 

Balance on Account

 

 

 

11,422.71

 

Sheet no. 2 of 3

 

to Schedule of Creditors Holding Unsecured

Nonpriority Claims

 

continuation sheets attached

Subtotal>

Total »

(Use only on last page of the completed Schedule PF.)

(Report also on Summary of Schedules and. if applicable. on the
Statistical Summary of Certain Liabilities and Related Data.}

$

16,2342]

 

 

 

 
+ $2262 - Adobe FDt

Bankruptcy 299 G1YST-L0WY, New Hope Software. ine , ver 44 9-/4il

Case 09-37631 Doc1 Filed 10/09/09 Entered 10/09/09 09:44:03 Desc Main

B6F (Official Form 6F) (12/07) - Cont.

Inre Bryan. Schmidt & Rhiannon S. Schmidt
Debtor

Document Page 21 of 50

, Case No.

 

(If known)

SCHEDULE F- CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

(Continuation Sheet}

 

CREDITOR’'S NAME,
MAILING ADDRESS
INCLUDING ZIP CODE,
AND ACCOUNT NUMBER
(See tnstructions above.)

CODEBTOR
HUSBAND, WIFE, JOINT

ORCOMMUNITY

DATE CLAIM WAS INCURRED AND
CONSIDERATION FOR CLAIM.
IF CLAIM IS SUBJECT TO SETOFF,

CONTINGENT
TUNLIQUIBATED
DISPUTED

AMOUNT
OF
CLAIM

 

ACCOUNT NO. gg00

 

Great Lakes Credit Union
2525 Green Bay Road
North Chicago, IL 60064

Repossessed Vehicle

8,243.00

 

ACCOUNT NO. 9644

 

HBLC/GECAF Jewelry Express
c/o Steven J. Fink & Assoc.

25 E. Washington, #1233
Chicago, IL 60602

Judgment on Account

10,108.01

 

ACCOUNT NO. §993

 

Highland Park Ob-Gyn Assoc.
60 Revere Drive

Suite 750

Northbrook, IL 60062-1593

Balance on Account

100.00

 

ACCOUNT NO.

 

IL State Tollway Authority

c/o Arnold Scott Harris, P.C.

222 Merchandise Mart Plaza, #1932
Chicago, IL 60654

Balance on Account

1,635.30

 

ACCOUNT NO. 8172

 

Johnson Co. Wastewater

c/o Kansas Counselors

P.O. Box 14765

Shawnee Mission, KS 66285

 

 

 

Balance on Account

 

 

 

 

24.00

 

Sheet no. 3 of 3 continuation sheets attached

 

to Schedule of Creditors Holding Unsecured
Nonpriority Claims

Subtotal»

Total >
(Use only on last page of the completed Schedule [}
(Report also on Summary of Schedules and. if applicable. on the
Siatistical Summary of Certain Liabilities and Related Data.)

$

20,110.31

 

 

 

 
+ é2to. - Adobe PDP

Bankruptcy 2004 71491-2009, New Hope Sottware, inc , ver 44 fa)

Case 09-37631 Doci Filed 10/09/09 Entered 10/09/09 09:44:03 Desc Main

B6F (Official Form 6F) (12/07) - Cont.

Inre Bryan $8. Schmidt & Rhiannon 8. Schmidt

Document

Page 22 of 50

’ Case No,

 

Debtor

 

(if known)

SCHEDULE F- CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

(Continuation Sheet)

 

CREDITOR’S NAME,
MAILING ADDRESS
INCLUDING ZIP CODE,
AND ACCOUNT NUMBER
(See instructions above.}

CODEBTOR
HUSBAND, WIFE, JOINT

ORCOMMENITY

DATE CLAIM WAS [INCURRED AND
CONSIDERATION FOR CLAIM.
IF CLAIM IS SUBJECT TO SETOFY,

CONTINGENT
UNLIQUIDATED
DISPLTED

AMOUNT
OF
CLAIM

 

ACCOUNT NO. 4316

 

Lake County Acute Care LLP
c/o United Collection Bureau
4400 North High Street
Columbus, OH 43214

Balance on Account

30,00

 

ACCOUNT NO. 9380

 

Midway Emergency Physicians
c/o Durham & Durham, LLP
5665 New Northwide Dr., #340
Atlanta, GA 30328

Notice Only

 

ACCOUNT NO. 3329

 

Midway Emergency Physicians
P, O. Box 320006
Birmingham, AL 35222-1308

Balance on Account

294.00

 

ACCOUNT NO. 5307

 

Midwest Diagnostic Pathology, SC
75 Remittance Dr., #3070
Chicago, IL 60675-3070

Balance on Account

28.00

 

ACCOUNT NO. 62234

 

Nelnet

Attn: Claims

P. O. Box 17460
Denver, CO 80217

 

 

 

H

 

 

 

 

Notice Only

 

Sheet no. 4 of 5 continuation shects attached

to Schedule of Creditors Holding Unsecured
Nonpriority Claims

Subtotal >

Total >

(Use only on last page of the completed Schedule F.)

(Report also on Summary of Schedules and. if applicable. on the
Statistical Summary of Certain Liabilities and Related Data.)

352.00

 

 

 

 
- 42202 - Adobe Pi

Bankniptey 2uuY YY} -2U09, New Hope Software. Inc., ver 44 G-74)

Case 09-37631 Doci Filed 10/09/09 Entered 10/09/09 09:44:03 Desc Main

B6F (Official Form 6F) (12/07) - Cont.

Inre Bryan S. Schmidt & Rhiannon S. Schmidt
Debtor

Document

Page 23 of 50

; Case No,

(Continuation Sheet}

 

dif known)

SCHEDULE F- CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

e
“‘DERITABRIG AEE Se RIS
TRING appones S ae DATE CLAIM WAS INCURRED AND Z| ele AMOUNT
INCLUDING ZIP CODE alse CONSIDERATION FOR CLAIM. o 4s i OF
we miei * my = iF CLAIM ¥S SUBJECT TO SETOFF, £/ =] CLAIM
AND ACCOUNT NUMBER 2 zo = S =
(See instructions above.) = ae a 5 a
= Oz
—_
ACCOUNT NO. 6224 Student Loan
Nelnet Loans
6420 Southpoint Pkwy H 4,030.00
Jacksonville, FL. 32216
ACCOUNT NO. 6324 Student Loan
Nelnet Loans
6420 Southpoint Pkwy H 3,657.00
Jacksonville, FL 32216
ACCOUNT NO. 8791
US Dept Of Education
Attn: Borrowers Service Dept W Notice Only
P. O. Box 5609
Greenville, TX 75403
ACCOUNT NO. 8791 Student Loan
US Dept Of Education
P.O. Box 5609 W 2,412.00
Greenville, TX 75403
ACCOUNT NO. 3329 Balance on Account
Vista Medical Center East
99 Greenwood Avenue J 366.20
Waukegan, IL 60087-5136
Sheet no. 3 of 5 continuation sheets attached Subtotal® | $ 10.465.20
to Schedule of Creditors Holding Unsecured _
Nonpriority Claims Total® f $ 116,055.64

(Use only on last page of the completed Schedule F.)
(Report also on Summary of Schedules and. if applicable. on the
Statistical Summary of Certain Liabilities and Retated Data.)

 

 

 
IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT
LAKE COUNTY, ILLINOIS

SUMMONS (Action for $10,001 - $50,000)

(Name all parties)

STUDENT LOAN SOLUTIONS, LLC

 

Plaintiff,
v5. THIS IS AN ARBITRATION CASE

BRYAN SCHMIDT AND RHIANNON SCHMIDT No. 19 AR 361

Defendant(s). Amt. Claimed $37,622.78 plus casts
Address of Defendant(s);
RHIANNON SCHMIDT RHIANNON SCHMIDT
310 FOX RUN RD ALTERNATIVE ADDRESS :
LIBERTYVILLE, IL 60048-2424 3648 N LAKEWOOD AVE APT 1

CHICAGO IL 60613-3784
THIS IS AN ALIAS ARBITRATION CASE

SUMMONS
TO EACH DEFENDANT:
YOU ARE HEREBY SUMMONED and required to appear before this Court at 18 N. County Street, Waukegan, Illinois,
Courtroom &] 207 (2 201 at 1:38 00] AM & PM, on October 02 2019, * to answer the complaint in this case, a

 

copy of which is hereto attached. A Case Management Conference shal! be held on the first return date after service.
NOTICE TO PLAINTIFE/PLAINTIFF'S ATTORNEY:
* When preparing the above summons, you shall insert a return date not fess than 28 nor more than 40 days after the date
of issuance. A disclosure statement pursuant to Supreme Court Rule 222 shail be attached to the complaint. [f you fail to
appear on the return date shown above, the case may be dismissed for want of prosecution.

NOTICE TO DEFENDANT/DEFENDANT'S ATTORNEY:
Parties are required to appear on the original return date or any continued date. If you fail to appear on the original return
date, a judgment by default may be entered against you without further notice.

E-filing is now mandatory for documents in civil cases with limited exemptions, To e-file, you must first create an account with an e-
filing service provider. Visit https://efile.itlinoiscourts.gow/service-providers.htm to learn more and to select a service provider, If
you need additional help or have trouble e-filing, visit http://www. iilinciscourts.gow/PAQ/gethelp.asp of talk with your local circuit
clerk's office,
To the Officer:
‘This summons must be returned by the officer of other person to whom it was given for service, with endorsement of
service and foes, if any, immediately after service and not fess than 3 days before the day for appearence. If service cannot
be made, this summons shall be returned so endorsed.

oe SINETEES
Ba” $i , summons may not i Hor than 30 days after its date. |

 
 
  

Witness , 20
cd

    
   
 

 

hy 2
May, SAR wi (Deputy)
Hin B Re

Prepared by:
MARKOFF LAW LLC
Robert G. Markoff
29 N, Wacker Drive # 1010
Chicago, IL 60606
Tel. (312) 698-7300 ~ Fax. (312) 698-7399
ARDC #
service@markofflaw.com
aG8401___ SAAR / LSS = #171-487 (Rev 12/17}

Exhibit 3
(Service and Return... ee eee $
SHERIFF'S FEES {
(Miles ect ett teen ees $

 

Sheriff of County
| certify that | served this summons on defendants as follows:

(a) — individual defendants ~ personal:
The officer or other person making service shall (a) identify as to sex, race and approximate age of the defendant with whom

he laft the surmmons, and (b)} state the place where (whenaver possible In terms of an exact street addres¢) and the date and
time of the day when the summons was left with the defendant.

 

 

 

{b} — Individual defendants — abode:

By leaving a copy and a copy of the complaint at the usual place of abode of each individual defendant with a person of his
family, of tha age of 13 years or upwards, informing that person of the contents of the summons. The officer or other person
making service shall (a) identify as to sex, race and approximate age of the person, other than the defendant, with whom he
left the summons and (b) state the place where (whenever possible in terms of an exact street address) and the date and time
of day when the summons was left with such person.

 

 

 

And also by sending a copy of the summons and of the complaint in a sealed envelope with postage fully prepaid, addressed
to each individual defendant at his usual place of abode, as follows: .
Name of Defendant Mailing Address Date of Mailing

 

 

 

{c} ~ Corporation defendants:

By leaving a copy and a capy of the complaint with the registered agent, officer or agent of each defendant corporation, as
follows:
Defendant corporation Registered agent, officer or agent Date of Service

 

 

 

(dj — Other Service:

 

 

_ Sheriff of County
By:

 

Dated this day of ,20

4171-487 (Rev 12/17)

 
FILED
IN THE CIRCUIT COURT OF THE 19TH JUDICI 71291201 9 4:06 PM
: LAKE COUNTY ILLINOIS» ERIN CARTWRIGHT WEINSTEIN

Clerk of the Circuit Court
STUDENT LOAN SOLUTIONS, LLC Lake County, Illinois
Piaintiff, No’ 4

 

 

Ve fee

Amount Claimed: $37,622.78
BRYAN SCHMIDT AND RHIANNON SCHMIDT

Defendant(s) plus costs
Return Date:
COMPLAINT
THIS COMMUNICATION IS F 0

The Plaintiff claims as follows:
1. The Plaintiffis STUDENT LOAN SOLUTIONS, LLC.

2, Upon formation and belief, Defendant, BRYAN SCHMIDT, resides in the County of Lake, State of IHinois.
Defendant, RHIANNON SCHMIDT, resides in the County of Lake , State of Illinois.

3. Plaintiff is proceeding in this cause as the assignee and current owner of a student Joan account (herein after
“Account’), The Bill(s) of Sale related to the transfer of the Account are attached as Plaintiff's Group Exhibit
oat

4. On 03/04/2008, Defendant(s) entered into a Student Loan Agreement with Plaintiff's Assignor, Said Agreement is
attached hereto as Exhibit “B”.

5. Subsequently, pursuant to said Agreement, money was advanced to Defendant(s) by Plaintiff's Assignor.
6. Plaintiff and/or Plaintiff's Assignor performed all the conditions and dutics on their part.

7, The Defendant(s) is/are in default and there is due and owing to Piaintiff the sum of $37,272.78, including interest
and other charges. See Affidavit of Student Account attached hereto as Exhibit “C”,

8. Plaintiff further seeks reasonable attorney’s fees as provided in Plaintiff's Exhibit B, and accordingly requests the
amount of $350.00.

9. Due demand has been made on Defendant(s) te pay this amount, and Defendant(s) has failed to do so.

LQ, This lawsuit has been filed within the relevant statute of limitations.

WHEREFORE, Plaintiff prays that judgment in the amount of $37,622.78 pius costs be entered against Defendant(s)
BRYAN SCHMIDT AND RHIANNON SCHMIDT,

 

MARKOFF LAW LLC Respectfully submitted,

Jeneé Gaskin- 6312870

Attorneys for Plaintiff -- MARKOFE LAW LLC

29 N. Wacker Drive # 1010 - ,
Chicago, IL 60606 py._/of Jeneé’ Gaskin
Tel. (342) 698-7300 - Fax. (312) 698-7399 One of PlaintifPs Attorneys
service@markofflaw,com

36849) COWFK NCG i

eG 368 49 46

 

 

 

 

 
IN THE CIRCUIT COURT OF THE 19TH JUDICIAL CIRCUIT
LAKE COUNTY, ILLINOIS

STUDENT LOAN SOLUTIONS, LLC

Plaintiff, No,

BRYAN SCHMIDT AND RHIANNON SCHMIDT .
Defendant,

CREDIT CARD OR DEBT BUYER COLLECTION ACTION AFFIDAVIT
{SUPREME COURT RULE 289.2)

INSTRUCTIONS: Provide the following information and documents. Supreme Court Rule 280.] provides the
definitions of the terms of this Affidavit.

Comes now affiant, and states:
C}i_ Christopher P. Rub am Plaintiff

(Name of Affiant)
OR

fY a designated Agent of STUDENT LOAN SOLUTIONS, LLC (Plaintiff)
[am of adult age and am fully authorized by Plaintiff to make the following representations, | am familiar with the
record keeping practices of Plaintiff. The following representations are true according to documents kept in the normal
course of Plaintiff's business and/or my personal knowledge.
1. INDENTIFICATION ABOUT THE CONSUMER DEBT OR ACCOUNT

Complete the tables and cheok ail applicable boxes,

a. Asof charge-off date:

 

 

 

Full name of the Nature of the debt
Fall nune of the defendant as it appears | Laat four digits ofthe | Dats the account was | {credit card debt,
creditor on the account account mumber opened, or the debt payday loan, retafl

originated installment camtract,
cic.)

BANK OF BRYAN SCHMIDT OBT2A08 Student Loan
AMERICA, NA. AND RHIANNON

SCHMIDT

 

 

 

 

 

 

b. Attach one of the following:

Mo The written contract giving nse to the debt that is the subject of this coust case (the “Consumer
Debt).

TC] The court case is based on an unwritten contract and attached is a copy of a document provided to
the consumer while the aceount was active, demonstrating Laat the consumer debt was incurred
by the consumer. For a rovolving credit account, a statement reflecting the charge-off balance
shall be deemed sufficient to satisfy this requirement. The Plaintiff further certifies that it has in
its possession and can produce on request the most recent monthly statement recording a purchese
transaction, last payment, or balance transfer, The statement reflecting the charge-off balence
will not reflect any past charge-off payments or credits by or to the charge-olf craditor, the debt

|

 
buyer or their attorneys,

 

 

&. The most recent activity Gi the BCcaiit prior to’or ater tharge-off, includes:

 

 

 

Amount of Last Total Armount of
Charge-off Balance Charge-off Date Date of Last Payment | Payraent Credits and/or
Payments Since
Charge-off Date*
37,272.78 08/23/10 N/A NIA N/A

 

 

 

 

 

 

* Crediis or payments made within 30 days of the signing of this affidavit may not be reflected,
2, PROOF OF OWNERSHIP OR RIGHT TO SUE FOR DEBT BUYERS

Complete the table and list the prior owners or creditors since the charge-off date. Start with the first assignment
through the current creditor or owner of the cousumer debt, List in chronological order, beginning with the first
assignment:

On or

America LLC 10/31/17

   

Does not apply — Plaintiff is the creditor

3. ADDITIONAL ACCOUNT INFORMATION AFTER CHARGE-OFF
Plaintiff is seeking additional amounts after the charge-off date:
CJ No

Yes
(4 Total amount of interest accrued: 30,00

'
Pe eee

f Total amount of non-interest charges or fees accrued $0.00 ;
O Plaintiff is seeking attorney's fees in the amount of $_ 350.00

Affiants may cestify their statements pursuant to section 1-169 of the Code of Civil Procedure or have their signature
notarized in the manner required by law.

Under penalties as provided by law under section 1-109 of the Code of Civil Procedure, the undersigned certifies that

the statements set forth in this instrument are true and correct, except as tiers therein stated to be on information
and belief and sa to such matters the undersigned certificy’hs Afores iP verily believes the same io be true.

Nahe of Affiant Signa Afsanl | Date’ |

368491 A280 / NOG

     
 

 

A
th
 

| enuannens BIEL OF SALE

 

 

FOR VALUE RECEIVED, BANK OF AMERICA, N.A. (“Seller”), pursuant to the terms
‘and éorditions of that certain Loan Sale Agreement dated as of October 31, 2017 (the
“A greement™) by and between Seller and Student Loan Solutions, LLC, a South Carolina limited
liability company (“Purchaser”), does hereby grant, sell, assigh, trarisfer, and convey to
Purchaser and its successors and assigns, all right, title, and interest of Seller in and to the
following: (1) the Loans described in Annex | attached hereto (the “Purchased Loans”); (2) all
Notes relating to such Purchased Loans and related Loan Documents; (3) the servicing rights
relating ta such Purchased Loans; (4) all collections, revenues and recoveries of principal and
interest from the Purchased Loans, including all Borrower payments, to the extent due or to
beoome due onthe Purchased Loans as of the related Cut-Off Time and (5) the proceeds of any
of the foregoing, but excluding any proceeds of the sale made hereby. All capitalized terms used.
‘and not otherwise defined herein shall have the meaning ascribed to them in the Agreement.

TO HAVE AND TO HOLD the same unto Purchaser, its successors and assi ens, forever,
This Bill of Sele is made pursuant to and is subject to the'tenms and provisions ofthe Agreement,
and is without recourse, excep! as provided in the Agreement.

IN WITNESS WHEREOF, Seller has caused this Bill of Saic to be executed by ane of its
‘officers duly authorized to be effective as of the 31°! day of October, 2017.

 
     

 
   
 

BANK OE A! ERICA, }
By: __¥ V Pp
Name: Debra 1 Mon

  

 

Title: Senior Vice President

 

SETA STS
esa Rate Sree ERIE sehermstceae
Ts

 

 
__.... BLANKET ENDORSEMENT OF

 

 

STUDENT LOAN PROMISSORY NOTES

Pursuant to the certain Loan Sale Agreement dated as of October 31, 2017 (the
“A greemient) by and between the undersigned (“Seller”) and Student Loan Solntions, LLC, a
South Carolina limited liability company (“Purchaser”), Seller, by execution of this instrument,
hereby endorses al! promissory notes relating to the Loans purchased by Purchaser set forth in
Annex Lhereto. This endorsement is in blank, unrestricted form. Except as stated in the
foregoing sentence, this endorsement is without recourse, except as provided under the terns of
the Agreemént. All right, title, and interest of Seller in and to the promissory riotes and related
documentation identified in the Bill of Sale are transferred and assigned to Purchaser. All
capitalized terms used and not otherwise defined herein shail have the meaning ascribed.to them
in the Agreement,

- This endlorsement may be further manifested by attaching this instrument or a facsimile
hereof to each or any of the promissory notes and related docuthentation acquired by Purchaser

from Seller, or by attaching this instrument to thé listing report referenced in Annex I hereto, as
‘Purchaser may réquire or deem necessary.

Dated this 31% day of October, 2017.

 

“By:

 

Ne
Name: Debra J. Minton

Title: Senior Vice President

be

 

 
MS A Qa Net bbe ef dd

i

 

 

RAREST TT

 

 

NON-NEGOTUSLE CREO AGREEMENT ~ THIS IS A CONSUMER CREDIT TRANSACTION

 

LOAN PROGRAM INFORMATION. (00 0.) aS oiea Gokwhe hee dy pie tebe nn
Education Maximizer Continuing Education Loan

Lender: dank of Amaxica, National Association Schook TRITON COLLEGE

Loan Amount Requested: $26610.00 Academic Parlod: 62008-08/2008

Deferral Parad Margin: 5.75 Repayment Period Margin: 6.76 Loan Originailon Fae Percentage: 2.80

 

 

Borrower Name: Srvan Home Addrena: 8298 Virginia G4 Gurnee, |. €0037
Social Security Cac ST Hore Toiep'ore
Moblle Talephore: E-mull Address:

Bhaderd Citeenstip (check One boy, = 01.5. Cotzan 0) Eliggete Non-Githeen (Atiash imal & beck copy of C05 oy student view cmd}
Note Parva reference nama and adérass eonnar munich that of tha Casigeer,
Portiaal Referunce Hora: fark $ Astennce Rome Tel TT) ASS Wi Ta

 

— : 7 Tee pes a i pare ser
STUDENT; SGRROWER INFORMATION. ke OT GE eee EO. 2 et

 

 

 

 

Alimony, whtid suappert, or separate madabengeca Incaees do pot have to be rarvester Wf you do raat ners sonsidered tor repeying this
obligadion. Wvabere relying on such addtiana income, pionee penvicke datalia cx a acparate aheat sf

(Aeck ona boxy Of U.S. Gita  Eligtte Non-Cltizen [Aach front & back ot Ce,
Note: Nein Pesan pc ee bores emre tt ao fe Bon a ory 4

Retopence Moers Te! te [407] BBE RZEO Work Tol a

 

 

PCOSIGNER INFORMATION (Must be age of majority itatain of reahionca) <)>. foie Gol te PRRs noae
Cosigner Narre: Rhtagnen Schmidt Home Address: £308 Ct Gumee, 11. 60037
Social Securtty 6 Date of Birth: Home Teleohone: (8473 672-0656
Mobile Teleohone! Eamall Addrese?
Hire you war defatted on u ctudaet bar or dactared beekaueey? Gine Yes
Currant Emluyers CARE ANIL HOSPIIAL stanes There: # Year Emmptoyer Tetephonm: (£47) 540-6500
Yours a fredogs Empioynent 0 Yours .

 

 

 

Borrower and Cosigner: Read and, where indicated, sign and date the next page.

XHIBIT

BK.07-08.CLCO.L0DC.0107 LENDER COPY
PNOt_8D_07-08_CLCO_F_X_SCHMIDT_A106756731.pef

 

 

eermed hati dp enrten
dna we gwen mew wer ace oFf0M: 847 872 9857 Poa’ 9/5, Date: seme ei.

week ee Lee he bey ci ow we nd

 

Ginisse. seat Cosigne”d CEL *-s koan RegastGredit Asreema ai aga Pa 18

By my egnsee exttyat have red wdtrand tnd wpe to th ra of nd andr Ue olin ot forth om al ni (6) pag tl Les Rana
Agrecment BX.07-08.C1.00,10DC,0107 MOedh Agreement"). Tunderstand thal ay person who kninwingly makes 3 filse atcmont or miercpireseitation oo this farm
is robject to penalties, which may inehude finos or imprisonment. eae enrtay val f fahd thet! em nod noquired to Gee ory wignean
on of th Alga clértronicatly thie Creel Agrooment and any eclated neticos that Fi re. Sf 16 fax my signatate o@ or to kign elootronlcally thin Credit
ba spreepeeir oa doops pendent aban are ep wt Sigaahrs fo bf econ Mignat: ee
(il) any fex printout or printoul of Lender's electronic resard of thia Crodh Agreement and rolced netics 0 be an ofiginal ddcument, (Wl) to couduot bosiner with the
Lender by clectramde tscorh und elogtronte algnetures, and (tv) thet dhis Credit A greener will nod ba poverned by Article 3 of the Uinifarm Commercial Code, end ery
obligations onder this Cradit A prooiont will sot be aubject to, but amy trausfer of my obligations will bo iubjoct ta, Arlclo 9 of the Uniform Commercial Code.

 

 

ttee, ¥ ra ete Ta
Fe yee ‘

 

ae

Far the porposes of these Noticas, the words “you” and “your” refer ta the Casignor, not the Londer,

 

NOTICE TO COSIGNER (Traducelin on Tnetés Se Reqvicre Por La Levis
You are being asked t guarnates this debt, Think tarofully bofare you da, If the borrower doesn't pay the debt, you will have'ta. Be
sure you can afford is pay If you have to, and that you want to accept this responsibility.

You may have to pay up to tha full amount of tho debt if the botrewer does not pay, You may aleo have to pay Inte fees or collection
casts, which increase this amount.

The holder of the lonh can callect this debt from you without first ying to collect from the borrower, The holder of the loun can ose
the same collection methods against you that can be used against the bormwer, such as ming you, gernishing your wages, ef, If this
debt is ever in dofault, that fact may become part of your credit rocord,.

This noties is not the contract that makes you fable for the dobt.

 

 

 
 

Se c id ey ge caraisieg cata jasc, Pigaselo ee ie de ponerse de acunrdo, Sj la persona que he pedido este
présiamo ne paga la doude, usted tended que pagaria. Estd seguro de que‘usted podré papar si sce obligado a pagaria y de que usted
desea acepur Ja responsabilidad.

Si la persoria que ha podids ¢] préstamo no pay la deuda, es posible que uisted tongn qui pager ld-suma total de la déida, mag los
cargos por tardarse co of pago o el coats de cobranza, lo cual aurmenta a! total de costa suroa,

EI netecdiér (financiero) prede cobrarle a usidd sin, primotiemente, tratur de oobrarle al deuded. Los nilsmos metodos dé cobranze que
puerica usanse contra ¢l deudor, podran wearsa contra usted, tales camo preséntuy una demanda en corte, quitor parte de xu sueldo, ate,
Si slguna vez 60 se Cumpla con Ia obligacién de pagar esta dends, se puede incluir esa Informacién en Ia historia de eredito de usted,

 

 

Esto aviso 00 ¢a el Contrata misma en que so lo coho 4 usted fn reaponalbllidad de la deuda..

 

 

FOR ALABAMA RESIDENTS: CAUTION 1718 IMPORTANT THAT YOU THOROUGHLY READ THE CONTRACT BEFORE YOU
SIGN TT,

FOR WISCONSIN RESIDENTS « NOTICE TO CUSTOMER:

(9) DQ NOT SIGN THIS LOAN REQUEST/CREDIT AGREEMENT BEFORE YOU READ THE WRITING ON THE FOLLOWING
PAGES, EVEN IF OTHERWISE ADVISED.

(>) DO NOT SIGN THIS LOAN REQUEST/CREDIT AGREEMENT IF IT CONTAINS ANY BLANK SPACES,

(*) YOU ARE ENTITLED TO AN EXACT COPY OF ANY AGREEMENT YOU SIGN,

(dq) YOU BAVE THE RIGHT AT-ANY TIME TO PAY IN ADVANCE THE: UNPAID BALANCE UNDER THIS AGREEMENT AND
YOU MAY BE ENTITLED TO A PARTIAL REFGND OF THE Pity

      

BY SIGNING THIS CRED!

faa INTEND TO (i) APPLY FOR Joint CREDIT AND
(i) BE JOINTLY LIAB

es oa up

BK.07-08.CLCO.10DC.0107 ___UENDER copy
PNO1_BO_07-08_CLCO_F_X_SCHMIDT.AXXXXXXXX pdf | BKXCOE

 

 
 

ee a cape dhe ee eee ee

NOTE DISCLOSURE STATEMENT

S$. 3S 76 Borowerls}
oo ee Sa

 

 

 

TEATS ORIG he

 

weet gu

 

 

 

tom Nia vee wd Fam at ne sd

Soxent: BRYAN SCHMIDT een reetren
Deve; woah 12, OE em titatterntntinnis

BRYAN SCHMIDT Leader Mane sad Addrecs:
5395 VIRGINIA CT BANK OF AMERICAN AL
GURNEE. ML 6x3) USA EO WILSHIRE BLVD ATH ELOOR

LQs ANGELES, CA 90017

This digctoraen siacmieni relates ta your Losin Note disbuned ox Marvh 12, 2008 .

Betaure your Look 1s either being dizhurted or eateeing nepsymens, of rhe repoyiared lentes sre being modified, the olkiwing
inforrmal{on about your Loot is being given ia you.
ANNUAL PERCENTAGE RATE] FINANCE CHARGE Arwen Financed Total of Payments

‘Tre cost of pont cond ts. & Be Ts, arcect of credh provided «= ‘he danni) yoo wil hove pale after
yiely rac, bb yin ot the pot bape, pois barvec sadhr £2 pyres sr edutest,

 

993 © 8 dR IEOE $__R

 

 

Yoor payment sth odkils will Bes
Number of Payments Amour of Payments When Payreents ant dus
246 4 435,54 Cethe Lith day ofznch month beghuing —  A/ZN(G

 

 

 

 

 

 

 

 

 

VARIABLE RATE: Tie Ancuat Percenioge Kee, which is based on on inde plant a margin, may norte daring the term of

ha Joan if the fedex sate increases. “The indea ig¢ (check one}:

[(] Prete Rate Index Adjusted Monthly «The bighess U.S, bank prime sate published in the "Money Kater” section of
The Wall Scenes Jenirrial (Cnstern Edition) oa the jaca butigess day of each calendar month.

Oo Prime Rate index Adjusted Quarterty - The dighen U5. bask prime rate published in ihe “Money Rates” section of
The. Wet] Soret Journal (Race Edison) cn the fest busleess day of cach calendar quarter.

{T) LEB-OR index Adfattect Quarterly - the avenige of the one-mowth Londos Interhank Offered Rates published in the
“Money Rates” secsion of Tha Wail Suet Journal (Eastem Edition) onthe fuse besiness day of each of sho three (3)
omlendar months immediatly preceding the frst day of cach celendes querer,

[X} LUBGR Index Adjusted Monthly - The one-month London Interbank Offered Rare published fa the “Monny Rases”
section of Tha, Walt Semest Joemnal (Eastern Fatithen) on the firs bosintas day of the preceding celenday month,

Any increase in the index poll the Annual Percentage Rave which aceurs while priscipo! paymeace are deferred will incremse
4 Briweol of any current and sit faire payreenty, Any Tneeease int the Index and the Armutd Perreatage Rate which dteure while
principal and inizfest payments are dofecred will inoreaze the ordounx of elf fulurs payments, Any fotrenpe lo the index anc ihe
Aaasal Porcesiage Rate which ocewtt after pou have begun to minke principe] pnd bateyes payments on your tren will Incrcose tbe
amount ef your Cuure principal und interest payments begioning with your pect semua! payment adjusimient date. Por example,
aswinis you obiala a koan In your fualor yaad, in the emdont OF $10,000, at an interest aie of 11%, enw pou dofer pringioat ond
latoren payreenes Gatti) afies your graduation, and the ecpay meni etm of the toan ts 20 yeors. Hf she interest rete Inevessed fo 1G
be Januory ist of your stalor year, the leserest which accrucs while prinelpal and imesest paymens am deferred veil} Incroase By
39105, end your monthly principal and Inferest paymena would jocrease by $9.37,

LATE CHARGES: If 2 paymeol ts cor dean JS days tate, you may te charged $4.00 07 $4) of Ibe payment, whichever is fest. If
you defoal, Lender for eng tubroquent bolder of yout Loan Nose} may increase the morgin used fo compute the Annum Percentage
Rote by to percentage poirns {24}.

PREPAYMENT: if poe py off carly, pra will not have Lo pty & penalty.

Esthevetens All mumovicel dirclonuens cncept the late paymend dlsclogure are estimates.

 

 

 

See your ul AS Fo korg sachetithcorval beef wbuLt noo-pay defaglt, ang ecquired repayment in full hethee the
tehedeled data, any socurly ineeras; and gropayerem refunds and penaities,
Principat Amount off Note {Aimnuar Finetced plat Preneid Finance Charge) tC 6
kemizalon of Amour Finanted
Amoun padi ORYAN SCHMIOT and 8 ere eerie manne
Amoun peidio LRIANNON SCHMIDT $ 28,510.00
Teta A reount Pingneesd S$ BE SIG. 08
Venstation of Brepald Pitaace Charges
Chigination Bee S$. 26.
‘Total Prepaid Finance Chargets) Bac connsegennennnsnsnath eR Ral

BEXCDF Edocotion Maximizer Cont Eel File Copy

 

 
 

 

fa this Credll Agreoment, the words TT, ‘nte’, ‘my’, and “mine’ moar tha
parton(e! who signed this Credil Agreement 2s Borrower and Cosigner. The

Sermerrarne een te inane eT SOUS "pours", and “Lender” mean Bank of America, Nalond ~~ -

“Astociston, Xa tuccessore and susigns, and any other holder of this Crodil
Agreamanl. “School maans the school naned.al the fop of Ihe first page of
wthis Credit Agreament. Tha "serviced means Ihe Lender of any entity
“debignatas to service tny loa, a
"A. PROMISE TO PAY! | promise to pay fo you the Lofin Arioutt
Requested show on the ist page of thie Credit Agreomont, to fie extent I
ig advanced fo me of paid on my hehall, and any Loan Orighsiion Fee

added i my loan (see Paragragh F} (hagether, the ‘Principal Sem’), infaresi

anv euch Principal Sum, interes! on ecy unpaid inlerasl edded to tho Principat
Sim and lols joes (see Paragrzph £.6),

B. MMPORTANT - READ THIS CAREFULLY:
4, When you racsive my signed Credit Agieement, you are nol agreaing 1
lend me money. if you decide to meke a loan lo ma, you wil elscironicaly
translat ine Kian funds lo fhe Schioct for me, mak e loen check to. the Schoot

forme, or mall aloss check ditecly ts me. You have tie dghl io na make 8 |

bart ox fo laid an Srndubd lesa than: the Loan Amount Requesiad, | sgrat io
actepi an amouni leas than he Loan Amount Raquested snd to repay thal
portion of tha Loan Amount Requested that you actually lend lo ma ai

with injeres| and 2 olher-amounls ! ove {see Paragraph A). ‘You have the
rig lo distursa ay lon Firough an agent. Al yourontion, you may aso
make any loan check so-payable lo ma and the Cosigner or 16 me and he
Schad.

2. HOW EAOREE TO THE TERMS OF THIS LOAN, By algning this Credit
Agreeméni, and subliting It to tha Centar, {am requesting thal you make
this loan fo:me ih an amount equal #0 the Loan Amount Requasied plus arty
Loan Crigination Fee deserbad in Paragraph F of hs Ciodil Agreement, If
you approve this request and agree to make this loan, you will Holly me da
wilting and provide ma with w Olsclosure Statement, as required by taw, af
the Uma the keer proceeds ate dishumud. The Disclosure Stalement Ie
incorporaiod herein by reference and made @ patt hereof, Tha Disclosure
Stateenend wel ef me the emounl of Ihe loan which you have approved, he
amount of the Loan Fes, ond ciher ipocant infomation. | will
Jal youknew thal | agree te the terms of the joan a8 sol forth In IMs Crodit
Agroament and ln the Disclosure Stetement by doing alher of fhe Iotivwing:
{a} Ondoraing of deposing the check itiel digburses [he login procends; oF (O}
llowldg the loan proceads to be Gsed by ofan behalf of tho student
Hoerower without céjection. Upon récelpl ol the Discidéure Statement, | will
reviow the Oisclegure Statement and notify you in wriling Wf [ Aeve-ony
“quastons. ff | am aot setlefed wilh the termes of my loan ae disclondd in
the Disclosors Statement, | may cancel my joan, To cancel my loan, |
will give you # writtet cancelistion notice within tes (10). days after |
receive tho Disclosure Statement, ff oan proceeds have bean disbursed, |
digest thal twill Immediately return tha toon procesds & you, will nol endotes
any check which digburags the oan proceeds and will iainuel the Schodd to
otudy any Hen proceeds to you. Hf give nofice of cancelation but. do not
comely with the requicemants of thie Parngraph 8.2, this Cred Agrecment
will nol be canoeled and Fil be in dafatit of this Credit Agrsament. {Sea

Paragraph i)

CG. DEFINITIONS: ; ; . .
1, “Disbursement Date" magna the dale of dalés.oa which you lead money
fo me in consitoraiion for my Credit Agreament.and will be the date(s}
shown On aty laart check you prepare oF the date(s} you Iniflate any
slectionit fursis Iransfer.

2, The “Detenmont Period’ wil bogin on the Didtusament Dale and end on
tha Dolemen! End Oxte, ; ;

3. Gelermant End Date” moans the earliest ol:(1) 189 days after the siudent

Borrower gtaduaisa or earns & covtificala, (1) 180 days alter the student
Bocrower ceases to be etiraled at fhe Schon, or {it} 2 years sifer date of ihe
loan disharsdment undor thle Credit Agroement.

4. The Repayment Petiod® begins the day after the Dalermani Period ends.-
‘The Repayment Period is 20 yoars uniges montily payments equal fo the
mdnimum monthly payment {see Paragraph €.2) wil repay atl amounts owed.
fn less thar 20 years, in which cand the Répayrnert Perkxt wil be the
Taber of months nagsssery fo pay In full the amounl | owe al the minvnun
payman.

 

owoinssi 1 BK.07-08,CLCO, 10DC.0107 3af6

D, WWTEREST:

1, Accual- onthe Disbursement Dale tnlarest wil be eakculated

af the Varlabie Rete (Paragraph 0.2} and charged on the Prindlpat Sum, ad nen f

on, any Unpaid inlerest later addad ic the Principal Gum sccorcing fo
Paragraph D.3 During the Repayment Parka, interme! wil be caleulaled al
(he Vaeab’s Rais and charged on Ihe outstanding balance of ihis Crock

Agreement unil oll anounts are paid in full, inereal wit ba calcylaled on a

dally dinpia inforert basis. The daily intorest rate wit be oqual to the annwal
Wieras! rate in atact on thal day, divided by the number of clays in that
caloncar yest, ; .

%. Varlablo Rela The *Veriabie Rate’ lu equal to the Curren! indax plus a
Miygis. Tha Margins for both ihe Defermani Pestod and the Repayment
Patio are shown on the fint page of thle Crodit Agreament. in no avert will
tha Vaistls Raia axcuad the mandmunt intetest rate pllowad by tha laws of
the Stale of Catfomis, The Variable Rate wil chango monthly on the first day
af each calender month (tie "Change Date(s)’) ¥ tie Current index changes,
Tho “Current ladex’ for any calendar month (or for any Shorter parle!
beginning oa the Cishursement Dale and ending on the levl cay of a
calendar movith) ia based on the one-month London intevbank Offerod Rate
PLIBOR' as published in fie “Money Rates" soction of Fhe Wail Sires
Journal (Eoslan Editon}. The tidex for each calendar month [or for any
Shorter period baginniag on a Disbursement Dale end ending on the jasl day
of a calasdar month) wil equal the LIGOR rate published on ihe first
busingss day of ha ininediataly preceding ealindar month, rounded {0 the
nearest ono-hundredih of.ona percent {G.01%). i The Wad Stree! Journal
{Easter Edition) is not pudlighed or fhe Current Index bs not given on phat
data, then the Current index will b¢ determined by using the immediately
preceding published Currant Index. # the Curtent Index 1s ne longer
available, you will chooss 3 comparable Index.

4, Captiallzaton «| am acl obtigated le make any paytnbals. uni he loan

" anexs (he Rapayment Perod, You will add unpald accruéd interes! to the

spocipal ioan balance es of the fast day of onch calendar quarter (ihe fast
day of Decufiber, March, June and Septamber during the Delermenl Pettod
and. at the.end of my Oeterirant Paiioe. interes! thal le sided to principal le
cated *Capilatized’ Iniorest, Captlaized inerast will bo lregied as principal.
In addition, If! arn in delautt {ses Parageaph 2) and Ihe loon has beat sald Io
TER (eae Paragraph £412}, TERY may capitalize scorned and unpald interes:
“ss of tye date 4 purchases my loan, | undarsisnd that you wii ped at
accrued end unpeid Interest lo tho principal balance of my fda Be of the fast
day of the Deferman Period and al the and of any lorbaarance seriod (sao
Paragraph.

& TERMS OF REPAYMENT: oo.

1. Gafsrment Perlod ~ You may, or, if required by zppticable law, will send.
alatements dusing the Defarmoni Pectod (showing the lotal outstanding
-panaipal balance of my toan and the Intesest lhat has accrued on sy keso},
You reserve the right to send slaternants of nolices fo ether the Borrower of
the Gosigner, -Statoments wid be sent to me al the address showrt on you

‘records. Linay, dul ett not requited fo, maka payments dusing the

Ceferment Puriod. You will add ony interest that {do not pay during the
Defarment Parled ip ihe paincipal balance, as dageribed In Parayaph 0.3.
2. Rapsyment Period ~ Tha amount of my monty payment {Monthly

‘Payment Amount’) wil bs esiabiighed based on (ha rules in this Credit

Agreement whin. ing Repayment Period begins. During Se Repaymen! °

” Padod, you wil send me monthly alatements thal show ihe Honthly Payzsanl

Atsouni and the payment due dales, and | will pay the Monthly Paymant
Amount shown on my monty slalement, which amobnt wl in.ng event be

_ lex Chan $25 or Ihe unpaid balance, whichever ls leas, Hundersland thal tha

Monthly Payment Amount is duo aach month. J may pay mote then ty
Monlhly Payment Amounl al ary tine without penafly or change. If my loon
{ts in paid-shead status, { may, but will not be required lo make monthly
payments, You raserra ihe fight fo send monihly statements ba tha Borrower
andiog tie Cogigner, Eten Il} do nol receive aicuthly statimenty, | wil make
consecutive monthly payments in amounts at leasl equal ta the Menthty
Paymeni Amount by the afpiicable payment dus dates unt | have paid all of

hho principal and interest and any olher charges I may owe yadee this Credit
Ageenatt,

4. Repayment Terms - My Monthly Payment Amount wil be caloulated as of
the day Ihe Repaymen! Period begins ("Repayment Date). Hit be ,
recalculaled (9) once gach year prior to die anniversary of tha Recapnanl
Bate, (b}If the Vartabie Rats changes bétiedh anniversadies of the

 

Seg earn ee ae

 

 

Fe ter nam EIR MER MARC ene

 
 

arereabenunne te en

Repayment Data ko the éxtant that tio Monthly Payment Amount woudl riot
pay in lull the accrued mochly interest tn My loan, (c] following any
Bubeequeni deferment or ebeatance poried ar [d) following arty roquast by

“a Beonrower Wy Bib SBR lo @ange tha monthly payment due date teach ~~ -—~

‘of which events ts anew "Rapayrent Dste'}, As of any Repayment Date, my
Hcnihly Payment Amounl wt be recalculated. My new Monthly Payment
Amount wit ba discloned lo me by the servicer, The new Monthly Payrent
Amounl wil equal tHe amount necessary to pay in bul, over the number of
months remaining tn the Repayment Period, the amount | owe lh equal,
tronthly installments of principal and interest al the Vatable Rate in effect at
Abe time of lhe calevtatiin, | undoratand thal this may reeuit in. reduclion of
ierense in iy qonthly paytnent 6s ca'cukated as a! each Repayment Dalia,
understand thal during tha Repayment Period the servicer may change the
monthly paymant due dale of fuiure payments to 8 later date for bs
convenience of ihe servos In procesalhy payments or in order to coondinale
Ihe due tales of all of my toate proceseed by fhe servicer,
4, Amounts Owing at the End of the Parlod ~ Since intecost
accities day upon tha unpald prigcipst balance of my loan, Wimake
paymonts alter my payment dua dates, | may owe additional Inerest. EI
hava not paid ry late fags, | will aiso-owe additions! stnounis lor Lhase lale
fons. in euch cases you Wil Increase the amoun! of my last momthly paytnent
10 he amount nevessaiy lo repay my loan inl,
5, Payments ~ Payments will be appiiod frst to late leas, olher teas and
‘charges, aocued loterndt, and the renisindor io pancips!,
6, Other Charges « if any parl of a monthly paymant remaine unpadd foro
‘perod of mare then 16 days aller the payment due dale, | will pay 2 late fea
exconding $5.00 of 5% of Ihe overt uni, whichave: ty

thas WilaAT ea rs Page tires
eahie 8

         

 

      

cdma 2 SE “ath Bie Saez

F. LOAN ORIGINATION FEE: If you charga Ine, fv pay you a Loan
Orightation Fee al the time my toan is dishirsed, Tha dollar amount of eny
Loan Cxiginallin Fee will ba determined by muliplying the Pringpel Sune
Ferivhroir incon owen ot itn Yor ata
; Agreament. The percentage would compuied only on
amount advanced refher than on the entire Principal Sum (Loan Origination
Fes plus ihe loan smicunt advencod). For evainie, a nominal Loan
Origination Fes of 6.8% on the entire principal amound would equal 6,95 10%
of the-smount sdranced, The Loan Ofiginallon Feo { wil pay, Kany, willl be
shown on my Claclosurs Statomenl and included with the Priacipal Sum. Ta
tha atl para’ by bar rd urns ty cancel 6 Crk oan
(see Paragraph 8.2), | wil not be enitied 16 9 retiad of any Loan aon
Fee after my loan has bean-disbutsed. own

G, RIGHT TOPREPAY: | have the Aght [0 prepay alt or say part.o! my loan
af any firme wiiioul panaky.

H, FORBEARANCE: If] atinable lo fopey my loan In scbordance with
fhe tecms eatablished under thi Credit Aprberrien! because of a hardship
such as financial of medical ditfoulfy, Lmay tequest thal you madly those
terms. | understand thal such modification would be al your option, aad, ta
the tatent not prohibited by appticaiia law, you may cheiga me & [6e equal
$0 Iwo percent 2% of tha outelanding principal balance fl you agees fo madily
the tors ofthis Cradit Agreement, | understand that (will remain
responsible for 2% Intorest eccruing durag-ecy period of forbagrance ang thal
you will add eay 2% fee described in the previdus sentonpg and all Interest
that {de nol psy during any forbeararice poriod fo tho principal balance, as
described in Paragragh D.3.

E WHOLE LOAN QUE: To the axtaol peniilted by aopléable law, | wil be
in default and you have the fight to give me notes that Ihe whole outstanding ©
principal balance, aderved inlares|, and alt other amounts payable to you
Onder the terms of this Credl Aproemetil, are due and payable at onog
{pubjoct io eny applicable law which may give me a right lo cure my delaut}
if, (1) Ea to moke any monthly payment fo you whon due, (2) Idla, (3) 1
break aay of my other promises in fhis Credit Agreement, {4) any banktupicy
preceeding ts bexaie) by or against me, orf assign aay of my assels for the
benafil of my credliors, or {5} l make any falua written statement In applying
for this Ioan oc any other loan or Bt any time dovieg iba Defomnent or
Repayment Pariods, ¥ Ldatauil, 1 wif ba required to pay interest on thig fan
Bterving aller defaull, The inierast rain alley default will ba audjocl fo
adjuatmient in ihe sano manner as before celqutt. Upon deleull, you may

cide 4 DK07-08,CLCO.10DC.01 07

daft

 

sito capitalize any Injerest and fees (La, add atcrund antt unpald infocsst
and liad to the principal balanea}, snd inorease tha Margin used io compute
the Vartable Rata by hwo percantagé points (2%),

d, NOTICES: ~ tone
$, fwill send writielt notice lo you, any subsequent holder of this Cract
Agreempnt, aad [he servioar within len days alter any Change in my nama,
address, or anredment status. Hor axempie, if the Borrower wititrens Irom
the School or trenafers bo another school pariicipeling in this loan program}.
2, Any nolice réquited bo be: given to me by yoo wil be effective when maled
by fest class nya fo Iho faleal address you have for ma. Unless required by
suplicable iaw, you need not give 2 separate notice fo the Costgner,

K. FORMATION: oo

1, Leaf update Ihe information | provided lo you Whenever you ask meio

0 80. .
2. Fauthariza you (rom Ume fo bine to request and reedive from others credit

felaied [nlomeation about ite (and about my spouse if | Kia ina commnutily
eels

   

paynients, missed paymeats, or olher Gefeulla in my account may be
feftected in niy credit report.

“"Tunderstand that the reporting oF infowmalion about my accounl 15 credit

bursaus may adversaly affect my cradil rating end my abikly obtain othe:
cred. Yoo may alse report tbe slats of my loan and my paymend history,
inchiding informaiion about # fate payment, missed payment of clher defaults
in scoordance wilh applicable jaw,

L, ADDITIONAL AGREEMENTS:

1. tundarsiand that you are located in Catifoinia ahd thal this Credit
Agreement wit bs entered inie In the earne state. CONSEQUENTLY, THE
PROVISIONS OF THIS GRECHT AGREEMENT WILL BE GOVERNED BY
FEDERAL LAW ANO THE LAWS OF THE STATE OF CALIFORNIA,
WATHOUT REGARD TO CONFLICT OF LAW RULES.

2, The proceeds of this joan will be used only [or my educulional expenses al
the Schoci. The Cosigner wid not receive any of tha loan proceads,

a. My for paying Uia loart avidenced by this Credit Agreement
is unalfecied by tha Sabélly of any olher perdsh io mriesor by yout filha fe
nodty me ihal 2 requied payment has fol boan mace. Withoul losing any of
your rights under this Cred Agreament you may accept (a) le payments,
{b} arial paymants or (o} paymants marked ‘paid tn full" or wilh other
restrictions, ‘You may delay, fall  exerelia, or walve any ol your righis or
ey cocasion without lading your entitlement ic exercise the right at any
ure tine, of dr ony fulore occasion. You will nol bé obligated to make any
Gomand upon mo, send ime any notice, present this Crodil Agreament io me
for payment of make protast of non-gtayment to me before suing fo coped O41
this Credit Agreemont If art ia diglault, and fo tha eden! parmitted by
applicable law, [hereby welve any righl | might otherwise have to requite
such actions, [WILL NOT SEND YOU PAYMENTS MARKED “PAID IN
FULL, WITHOUT RECOURSE’ OR WITH OTHER SIMILAR LANGUAGE
UNLESS THOSE PAYMENTS ARS MARKED FOR SPECIAL HANOLING
AND GENT TO THE ADDRESS IDENTIFIEO FOR SUCH PAYMENTS ON
MY BILUNG STATEMENT, OR TO SUCH OTHER ADORESS AS EMAY BE
GIVEN IN THE FUTURE,

4, E may not assign tile Credil Agreement or any of ta Banafis or
obligations, You may assign ints Cred Agreamenil at any tiie,

§, The lerma and conditions sat forth In this Cred Agréement and the
Discosure Stsiement constiude the anita agreement between you and ana,
6. i any provision of this Credit Agroomont is hel Invalid or unenforceable,
that provision ahratl be considered omdited from this Credi{ Agreomont without
aeoling tho wabily o ondercoablly of tha reminds Of his Crit ,

groemital,
7. A provalon el this Credi Aproaman! may only ba mocied i Jointly agreed
upon in weiling by you and ne. Any medication will nol alieat ihe vaidiy of
anforceatilily of tha mmalndar af this Credit Agreement.
& Ta the extanl permitted by Faw, you have the dght to asply monay tom
ny of my deposit docount{s) with you fo pay all of a portion of any amount
overdue ender this Cred Agreement. Thereby authovize you i obtain from
fhe School all amounts which may be owed 10 me by he School, Incuing
bivy refuad due bo overpayment, daily termination of enrolimend, or olwrwite,
8. Itiis Credit Agreemon! le execuled by more lian one Borrovee!, sach
Borrower agrees thal any commumicalion between you and any nf the

You may report information absad my account to cred bureave, Lata |

 

 
 

Borrowers will be birding on ad of tha Sonowars. | bitend lobe téated ds-a
orincoal cl this Credll Agreement and nol au.a.surely, To tho exioal f nay

ae nmaalt Mogied 98 3 suxely, | walve all notions towhlch | might dhenise be
“antiied a8 such by law, and af auinetyahp deferiaes That might be avallétie to"

me (including, without fridation, conicbuition, subrogation aad exonaration).
| apres that the Barrower may agree {9 any forbearance oF other modiication
of the repayment scheduis and that such agreement Will ba biading on me.
‘ghall nol be neooonary for you to reser! to oF exhauet your romadies agains!
the borrower before callng upon me to make repayment. For purposes of
this paragraph only,“ and “me” refer io the Cosigner only.

40. Ad dor amounts stated in this Credif Agrcament ano if United Slaiae
dovers, | wil make af payments In United States Dollars with ne dedudion
for currency exchange.

74. Whe student Borawer tails to completa the cducolion progedm paid for
“wilh this loan, tha Gosignar and | aca not reflaved of any ob: wihin oF
‘pursuant fo ils Credll Agresmond, /

42, lunderstond and agree thet this town fe. an education joan end
certify thet it wil be sed only for coaly off atferdonce at the School. {
Sehuovdedge that the requested loan fe eubject to the limitations on
diachargeability in bankeuptey contelned ln Section 423 (a) {8} of the
Unitad States Bankruptcy Code because elttier or bath of the following
apply: (a) dite loan was made pursianl (os program fundod in whois oF
ih part by The Education Resources Inutitute, kee, (TERT), a non-profit
inelitution, of (6) this-le 2 qualified education loan an-defined [n the.
wterdat Revenue Code, Thin teane that H, Inthe avent of bankruptcy,
ay Glher dobie 404 dlacharged, | wil probably sti have to pay this loan
Tn fu ‘

13. Lauthixize any school thet J may altend to relaesé to you, and any dither
pevsons designaied by you, tiny requesiod information pertinent fo this own
ieg, encolkmant status, prict Joan blatory, and current address).

4d, feuthoriae ihe Landar, any eubsoquant hoidar of tits Credit Agisemant,
and their agents findhiding TEAL to: {1} advise tie School of the status of my
appticalion and my inan, (2} tespand to Inquiries from pride of subsaquant
ipndera.or hekters wilh respert fo my Credit Agreemont and related
documronts, (3) ease information and make kiquites to bra persons | have
pivan you. ss zalerences, for the pursoses of leaming sy cutent-addrss and
laisphone number, (4) check my credit and amployment hislory aad Ic
answer questions about thelr credit exporenoe wilh me, and (5) disclose fo
[he Gorowol, adler tht Cosignar either in connection with [hie trangaction
of any future Irensaction af information (including slots Information and
fide-public person infornidiion) of (he Borrower and/or the Cosigner
provided it conntalion with this Credil Agreement,

15, Walver by Lender, You walvo (give up) any right lo claini a securlly
inereal In any property ta secure thie Cradit Agreement Thie does not affect
avi fight to offsal ax a matter of law. .
16, il fax my gignature(s) ov the first pags of this Cradl Agreement back Ip
you Snd heep he copy | signed, | understand thal under federal law the jax
you recelve wil be an odginal of tha first page of this Credit Agreement, You
and | egme thalall copied of this Credit Agreement (Including the fax you
secelve and tha copy { relaln}, taken together, shall constitute 4 Single
onginal agreement, .

47. apy Borrower or Gosigner elecls id sigti electronically an electronic
racofd of this Credit Agrtaman, then the Collowlig wal apply as bebwten
Landiat and such person: {a} Landa wit- keep a noa-modéiable slectonkc:
feoard of Uiis docunan! gad provide # copy tome upon requedl, (b}] can.
and have downloaded and/or printed a copy of thls document lot my rucords
of notified the Lender 46 mai me a copy of fis docutnent, and (c} lhe
bendar's elechuhic reterd of thls document and ey panied from thal racded
shell be en original for all porposes, Including any tawsulti fo cobect amounts
had tows. If iphysically sign a copy of this document Cat has besn
‘alecironicaly tignad by any other Cosignar o: Borrower, a3 betwenn me and
fhe Lavider the copy | lan (and any face of that copy | may send fo Lender}
wilt be an original, However, tie electronic signalure of another party In this
Credit Agreement end the Lendar’s elacironie record of this document
‘containing hal sighalure wil ba as valid against ma ag an original, physical
document Hal is physieally signed by all partias.

pwesiyes I K07-08.CLCO.10DC.0107 50F6

M. DISCLOSURE NOTICES

 

 

ALL APPLICANTS:
IMPORTANT FEDERAL LAW NOTICE—

 

important information about procedures for aponiag anew
account:

To help the governmant fight the tunding af terrorism and
money laundering activitlas, Federal jaw requires all
financial inatitutioens to obtals, varify, end record
Information that identifies each person who opens an
account

What this means for you:

Wher you open an account, we will ask for your name,
addrass, date of birth, and other Information that will alow
us to identify you. We may also ask to sae your driver's

Liconss or other identifying documents.
” Vhave the right to prohibil the-use of information

conlained in aty cred fe ln connection wilh transactions sot lnitlaled by me.
| may exofelsa His righ! by naling fhe consumher credil reporling agency. A

“Inaufled applicant may apply for e separate account Mf you take any acverse

‘péfion a8 doled by Section 1785.3 of tha Callfomnva Civil Code and ihe
adverse ation is bated, in whoks of in part, on any information contetned in
3 consumer ofedil report; F have the dighl lo obtain within 60 days a ireerepy
of iy consumer credit report from the Gonsumer repading agency who
dumighod you my consumer credit raporl pid front atty other consumer credit

“tapoelng agency which complies and maintains Tiles on ConsuTiers Gn &

nollonwide basis, Hhave the digit as described by Section 1785.16 al ihe
Calfomla Clull Code to dispute the accuracy of comploteness of arty
Information b) a cooqumer-credit report furnished by tha ennaumer credil

reporting agency,
GALIPORNIA AND UTAH RESIDENTS: As required by Caldornie and Utah
law, | am hereby nollied thal a. negative credit rapod! reflecting on my aed
tecord may be submilad tb a eredll renading apency # | fol to fulfil tha terms
ol my credit obligations,

BANGAS Ali

     

 
      

LS vet Boe US
ER, This ba
consumer credit trantaction, 1, OO NOT SIGN THIS CREDIT
AGREEMENT BEFORE YOU READ THE CREDIT AGREEMENT. 2, YOU
ARE ENTITLED TO A COPY.OF THIS CREDIT AGREEMENT, 3. YOU
NAY PREPAY THE UNPAID BALANCE AT ANY TIME WITHOUT
PENALTY AND MAY BE ENTITLEO TO A REFLIND OF UKEARNED
CHARGES IN ACCORDANCE WITH LAW.

ENTS: In Paragraph 14, Lander and | have agtoed (hat
this Credit Agreement ls govelned by Federal lnw end the laws of
CALIFORNIA, without segard te conlficl of Jaws rules; ¥ any cocit should
neverthelass deterriina stat this Credit Agreement ls subloct to Marland
laws conceming creck, hen only to the'exlent Ihal Maryland law applies,
Lendee and | ayree.and elect shat this loan is made uridel end goveried ty
‘Sublitie 30, Creda Grantor Closed End Caodit Provisions, of Fite 12 of the
Commercial Law Avicle of the Annotalad Gade of Maryland, except at
penesripled by tecaval Saw. oe,
MISSCURL RERIDENTE: Oral eqreements or comnflmenta ta loan
monoy, extend credit ar to forbear from enforcing repayment of a debt
including promises to extend or renew such dob! are not enlarceabla,
Fo. pititect me {borrower(s}) end you fereditar) from misundétstanding
or cleappolatenont, any agreements we reach covering such matters
are cantained.ts this writing, which ic the complete and axchisive
statement of tha agreement hatween us, xcepl as wo may later agrad
in writing to modify it,

NEW SERGEY RESUEATS To secon heh eae
NEW JERS » The section headings of thls Crodtt Ageerren

are a lathe of conlonis and nol convact teras. Portons of this Croll
Agreement wih referevicats to actions (akan to tha extent of applicable law
apply to acte oy practices that New Jersay law permits of requires. in this
Credit Agreement, acts or practices (i) by you which are ormey be perinitied
by “applicable tow’ one permitted by Now Jersoy bie, and ik} that may or wil

-ba taken by you unlags prohibhed by “applicable taw” are permitted by New
Jarsay law,

 

~r

 

 
tata ten anne

 

Heese be obtained Yom a conscmarseporing gency

otha Jireremecdon wh fs a, owes (11 wb ond

WASIRE GF AG Cneiimer fupoits WOrd Obbaltied, and (2) 4 reports Were.
‘Obisined, | wil bo informed of tha names end addrasses of ihe cradil
buréaus thal furnished the zeports, if you agree Io make this bar to me, +
consumer credit report may ba roquasted or used in connection with
fenowals of exterisions of ariy credit Jor whietl | have applied, caviewlng my
‘oan, laldeg cofection scion on my loan, or legitimate purpases aysocaled

with my loan.

QUID RESIDENTS: The Ohio tee sysinat discinmination require thal zl
Sfaditors make credit equally avalabia so af credit worthy cystomars, and
that crodil reporting ayencles malntaln saparate credé histories on each

Individual upon coquest, The Oaks Civil Righis Commission adminigiens

Sompllance with {his jaw,

: For manted Wikeonsln zosidants, niy Soneture
on lhl Credit Agrsamernt confirns fiat this loan obligation is belng incurred
in the inferset of my muntiage or family. No provision af any marital propedy
‘forcement ine-nenital agreancind, unidalorat azlement under Section
766.69 of court decree under Beclinn 760.70 adversely affects the interes! of
the Lander uniess the Lendee, prlor to the nia that the loan fs approved, [3
fumished with 2 copy of ihe agraemani, sisiernont, ar deers or hes actual
knowiadys of tie adverse provision when the obligation ic the Letidar is
incurred, He loan for whic | am appiyng granted. my Epouse will elso
receive nciification tha! credil has been extended te
A. BORROWER'S CERTIFICATION: taedire under ponalty of pory
under tha fews of Bho United Statas of Amorioa that the laliowing je wue and
cortecd, | eariify (hal all Information | provided tn you It connection with this
foan, including without Umiagion, the Information contained In this Grodit
Agreamont, |s true, cornpiele and correct ta tha best of my knowledge and
belicf sind le made in good felth. t unduistand that fam sasponsibie for
Tepaying inimadiately any funds thal) receive which ara nol 6 be used ov ave
nol used for educallond! pxponges related lo ailandance af he Schoo! for the
academic poridd stated, t cardly thet 1 am nol now ls defaull on a Faderal
“Perkine Loan, a Federal Stalford Loan, a Federally Insured Student Loan,-#
“Fodersl Suppiatnerial Loatt for studant Borrowers {SLS}, a Fadaral PLUS
‘Loam, as income Coniingetit Loan, 2 Federal Consdidation Loan, e Federal
Ce oe ioe nei esis

    

o-the extent permitted by
Scales olbaiy aicoaln sndsne
aro ecteprnents hae slaned with the
credit snreomente shall be bincing on ma, The consldoraton fo
geome a eae hon
Fa

O. STATE-SPECIFIC COSIGNER NOTICES: For ihe purposes of the
following nolons only, tha words “yas end "your" rofer to the Cosigner,
where oppate, nol se bree .

WA:
NOTICE: You agrea lo pay the Gott kden@hiadt below although you may not

personally receive any eon services, of money, You may be
sued lor payment the person who receives (he property, goods,
services, of monay is able ta pay, You should know that the Tofal of
Payments Iitted below doea not include finance charger rasulting hom
Galinglency, late charges, repossession ox forockosure costs, cour cosis or
ato + foes, oF other charges Ihal maybe stated In this Cred Agreement

, You wil also have to pay soe or af of hese cosis and charges

Tins Credit Agreoman! or contac th paytrent of whic yu a¥e

qwrt n16.07-08.CLCO.10DC 187 Soft

 
 

Quatankoeng requires Ihe Borrower lo pay such cass ani chaged. This
nokoa fs not the Credit Agreement of contract Ihe! obligates you to pay the
debt. Read tha Credit Agreement or contract Joy the exect lems of your

IDENTIFICATION OF DEBT (6) YOU MAY HAVE TO PAY

Nera of Debtor: The Borrower and Cosigner entied on the test page of
this Credit Agraementt.

Nome of Creditor Bank of America, Natinal Association, and lis siidessors

and essigns.
Date; ifthe loanis disbursed by check, the date of Ihe check. If tie bain ts
disbursed alectonicaly, the dete the creditor trangriiz the lunds 16 Ihe

‘Schoal,

Kind of Débt Education loan.

‘Tala! of Peymenis: Fhe Loan Amount Requested sat fartit on tha first page of
‘tis Credil Apreontant (lo Sig extent acdvanoed), plus inierast and tho Loan
Origination Fow sal forth ia this Credit Agreement,

FOR OBLIGORE COSIGHING IN VERMONT:

“NOTICE TO COSIGNER

YOUR SIGHATURE ON THIS CREDIT AGREEMENT MEANS THAT YOU
ARE EQUALLY LIABLE FOR REPAYMENT OF THIS LOAN, IF THE
BORROWER DOES NOT PAY, THE LENDER HAS A LEGAL RIGHT 70
COLLECT FROM vou. EST vigGm

FOR DBLIGORS COSIGNING Th WEST VIRGINIA:

 

NOTICE TO COSIGHER

N the Borrower doesn't pay the debt, you will have io. Be pure you can
dfford to pay R Ifyou heve io, and et you want fo accapt this
responsibly, You may have to pay up to the full amount of the debi if ihe
Borrower doce not pay. ‘You may sito have to pay iste foes or collaeiion
costs, which inereass this amourtl. The creditor oan onliae! this det from
you without fire! trying fo collacl {rom ia Borrower. The creditor ean ute
the seme collection mothods agalast yqu thal can bd used agalnal the
Borrower, such ax suing you, gamnishing your wapes, afc, Wahis dobt ia
evar la default, thal fact may baceme 2 par. of your cfedil metre, This
police is nottha contract that makes you Habla for the debi,

 

Yau! ava beltg asked ko guaranties this dali. Think carelully before you do,

 

 

 
ACCOUNT STATEMENT

 

DATE January 30, 2019
INSTITUTION STUDENT LOAN SOLUTIONS, LLC
- STUDENT'S NAME ee noe SCHMIDT; BRYAN ---------
COMAKER SCHMIDT, RHIANNON
ACCOUNT NUMBER
DATE OF GONTRACT / DISBURSEMENT 03/12/08
DATE OF PROMISSORY NOTE 03/04/03
DATE OF CHARGE OFF / DEFAULT O8/23/10
DATE OF LAST PAYMENT None Received
DATE DEFERMENT/FORBEARANCE EXPIRED None Received
UNPAID PRINCIPAL AT THIS DATE $ 496,405.44
UNPAID INTEREST AT THIS DATE $ 867.44
TOTAL DUE $ $7,272.78
STATE OF SOUTH CAROLINA
COUNTY OF YORK

 

 

| AFFIRM THAT AS OF THIS DATE THE ASOVE BALANCE IS TRUE AND CORRECT
TO THE BEST KNOWLEGGE
f ¥ F
CHRISTOPHER #, RUHI GENERAL MANAGER DATE |
SWORN TO AND SUSSCRISED BEFORE ME THIS _, ) DAY OF
; 20
CNMAALA JENNIFER 6. RUE
NOTARY PURLIGSGNATURE) NAME

MY COMMISION EXPIRES APRIL 10, 2024

see,
at ,
a

ERG 4%,
ior Ce

"4,
Ng
ity ¥
dass

fexnistr C

 

 

 

 

 

 

 

Na reanesstttiest tt een rere

 
:
SURE oat MY Tey ooo REE

   

BE aE Tee RE REP CR

FILED!

 

 

 

 

713142019 12:35 PM--
IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT ERIN CARTWRIGHT WEINSTEIN -
LAKE COUNTY, ILLINGIS Clerk of the Circuit Court ©
Lake County, Illinois;
cm “STUDENT LOAN SOLUTIONS; LLG-— 4 oo t
Plaintiff(s}  }
v5. }
}
BRYAN SCHMIDT AND RHIANNON SCHMIDT} — gen no: _19ARS6I |
_ Defendant(s} 3} I
AMENDED
AFFIDAVIT PURSUANT TO SUPREME COURT RULE 222 (8)

Pursuant to Supreme Court Rule 222 (8), counsel for tha above-named plaintiff cartifies thal plaintiff seaks money
damages in this claim does NOT exceed $50,000.00.

By ~

(agile

; Rneys for Plaintiff
Jenee Gaskin

Prepared by.
Name; JENEE GASKIN-MARKOFF LAW, LLC Prose fl

Address: 29 N. WACKER DR STE 1010
Clty; CHICAGO state: 'L
Phone: 312-698-7300 zip Coda: 60606
aroc #, 6312870

Fax: 312-698-7399

E-mail address: SERVICE @MARKOFF LAW.COM ~T

 

HAT 1-312 (Rev 1247}

 
FILED
7129/2019 4:06 PM
ERIN CARTWRIGHT WEINSTEIN

Clerk of the Circujt Court
IN THE CIRCUIT COURT OF THE 19TH FUDICIAL CIRCUIT

__ JAKR COUNTY, ILLINOIS _Lake County, Illinois
STUDENT LOAN SOLUTIONS, LLC
Plaintiff,
vs. no: 18AR00000561
BRYAN SCHMIDT AND RHIANNON SCHMIDT

Defendant(s).

FFI IT_AS TG MILITAR i:
4 Jeneé Gaskin , on oath states:

With respect to Defendant(s), BRYAN SCHMIDT AND RHLANNON SCHMIDT, he/she/they is/are mot in the
military service of the United States. This Affidavit is based on these facts:

I CHECKED hitps://www.dinde.osd mil/scra/owa/sera home.
Under penalties as provided by taw pursuant to fll. Rev. Stat. Chapter 110, Section 1-109 of the above signed

certifies that the statements set forth herein are true and correct upon information and belief.

MARKOFF LAW LLC

{sf Fened Gaskin

Attorney for Plaintiff

 

MARKOTF LAW LLC

Jeneé Gaskin- 6312870

Attorneys for Plaintiff —

29 .N. Wacker Drive # 1010

Chicago, IL 60606

Tel. (312) 698-7300 - Fax. (312) 698-7399
service@markofilaw.com

368491 AMS/NCG

-o di

 

 

 

 
Department of Defense Manpower Data Center Rawsls ae of; May-20 2040 12:30:44 Pie

  

 

  
     

SCRA 4,11
b Status Report
enemen esee Pursuant to Servicemembers Civil Relief Act
SSN: XXX-XX-S
Birth Date:
Last Name: SCHMIDT
First Name: BRYAN
Middle Name:
Status As Of May-28-2019 os

Certificate ID: ODL6VFYD753ZDY7P

+s

This response reflects whether no report for active duly

   

Upon searching the data banks of tha Deparimant of Defensa Manpower don tha information that you provided, ie above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services {Army, Navy, Marine Coras, Air Force, NOAA, Public Healts, and
Coast Guard), This status includes information on a Servicamember or his/her unit receiving notification of future orders to report for Active Duty.

 

Michael V. Sorrento, Director

Depariment of Defense - Manpower Data Center
400 Gigiing Rad.

Seaside, CA 93055

 

 

 

 
  

 

  

     

Department of Defense Manpower Data Center Feaulte 68 of: May-28-2019 12:48:39 PM cosmos
BORA 4.44
see
a Status Report
| Parsaant to Servicemembers Civil Relief Act
SSN: XXX-XX-
Birth Date:
Last Name: SCHMIDT
First Narne: RHIANNON
Middle Name:
Status As Of: May-28-2019
Certificate ID: ST8SWOXTE655BQ9P
This response mfects whalhar te raporl for active duty
Upon searching the data banks of Ine Department of Oefense Manpower : cased or. tha information that you provided, the above is the status of
the individual on the active duly sfatus date a6 to a4 branches of the Uniformed Services (Army, Nawy, Marina Corps, Air Force, NOAA, Pudkie Health, and
Coast Guard). This status incudes |rfermation on @ Servicemember or his/her unit reca'ving notffication of future orders to report for Activa Duity.
Michael V. Sorrento, Diractor
Department of Dafense - Manpower Data Centar
400 Gigling Rd.
Seaside, CA 93965
: : : es aah

 

 

 
MAGEE HARTMAN, P.C.

ATTORNEYS AT LAW
444 NorTH CEDAR LAKE ROAD
RounD LAKE, ILLInoIs 60073
(847) 546-0055 PHONE
(847) 546-8390 Fax
PLEADINGS@MAGEEHARTMAN.COM

JAMES T. MAGEE

MICHELLE A. MAGEE
ROBERT J. MAGEE
JAMES C. HARTMAN

November 26, 2019

Markoff Law LLC
29 N. Wacker Drive # 1010
Chicago, IL 60606

Via Regular Mail and Email: service@markofflaw.com

Re: Student Loan Solutions LLC v. Schmidt
Lake County # 19 AR 561
Bankruptcy Case # 09-3763 1
Debtors: Bryan S. Schmidt and Rhiannon
Schmidt

NOTICE OF VIOLATION OF PERMANENT DISCHARGE INJUNCTION

Dear Sir or Madam:

I write on behalf of our clients Bryan S. Schmidt and Rhiannon Schmidt. Mr. and Mrs. Schmidt filed a
Chapter 7 bankruptcy and received a discharge in 2010. The debt sought to be collected by Student Loan
Solutions LLC was included in the Debtors’ bankruptcy petition and list of creditors. The creditor at that time
was AES Bank of America and this debt was listed in the bankruptcy petition, notice sent to AES Bank of
America, and this debt was discharged. Attached for further reference is a copy of Debtors’ Discharge of Joint
Debtors and Certificate of Notice.

Demand is made that the lawsuit # 19 AR 561 be dismissed with prejudice immediately and no further
attempts made to collect this debt. If this lawsuit is not dismissed with prejudice in 14 days, we intend to seek
sanctions for violation of the permanent discharge injunction of Section 524(a)(2) of the Bankruptcy Code.

Yours truly,

om T. Magee
RJM:rjm

ce: clients

Exhibit 4
